
	
		I
		111th CONGRESS
		2d Session
		H. R. 6482
		IN THE HOUSE OF REPRESENTATIVES
		
			December 2, 2010
			Ms. Richardson (for
			 herself and Ms. Matsui) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Energy Policy Act of 2005 to reauthorize and
		  modify provisions relating to the diesel emissions reduction
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Diesel Emissions Reduction Act of
			 2010.
		2.Diesel emissions
			 reduction program
			(a)DefinitionsSection 791 of the Energy Policy Act of
			 2005 (42 U.S.C. 16131) is amended—
				(1)in paragraph
			 (3)—
					(A)in subparagraph
			 (A), by striking and at the end;
					(B)in subparagraph
			 (B), by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(C)any private
				individual or entity that—
								(i)is the owner of
				record of a diesel vehicle or fleet operated pursuant to a contract, license,
				or lease with a Federal department or agency or an entity described in
				subparagraph (A); and
								(ii)meets such timely and appropriate
				requirements as the Administrator may establish for vehicle use and for notice
				to and approval by the Federal department or agency or entity described in
				subparagraph (A) with respect to which the owner has entered into a contract,
				license, or lease as described in clause
				(i).
								;
					(2)in paragraph (4),
			 by inserting currently, or has not been previously, after
			 that is not;
				(3)by striking
			 paragraph (9);
				(4)by redesignating
			 paragraph (8) as paragraph (9);
				(5)in paragraph (9)
			 (as so redesignated), in the matter preceding subparagraph (A), by striking
			 , advanced truckstop electrification system,; and
				(6)by inserting after
			 paragraph (7) the following:
					
						(8)StateThe term State means the
				several States, the District of Columbia, the Commonwealth of Puerto Rico,
				Guam, the United States Virgin Islands, American Samoa, and the Commonwealth of
				the Northern Mariana
				Islands.
						.
				(b)National grant,
			 rebate, and loan programsSection 792 of the Energy Policy Act of
			 2005 (42 U.S.C. 16132) is amended—
				(1)in the section
			 heading, by inserting ,
			 rebate, after grant;
				(2)in subsection
			 (a)—
					(A)in the matter
			 preceding paragraph (1), by striking to provide grants and low-cost
			 revolving loans, as determined by the Administrator, on a competitive basis, to
			 eligible entities and inserting to provide grants, rebates, or
			 low-cost revolving loans, as determined by the Administrator, on a competitive
			 basis, to eligible entities, including through contracts entered into under
			 subsection (e) of this section,; and
					(B)in paragraph (1),
			 by striking tons of;
					(3)in subsection
			 (b)—
					(A)by striking
			 paragraph (2);
					(B)by redesignating
			 paragraph (3) as paragraph (2); and
					(C)in paragraph (2)
			 (as so redesignated)—
						(i)in
			 subparagraph (A), in the matter preceding clause (i), by striking
			 90 and inserting 95;
						(ii)in
			 subparagraph (B)(i), by striking 10 percent and inserting
			 5 percent; and
						(iii)in subparagraph
			 (B)(ii), by striking the application under subsection (c) and
			 inserting a verification application;
						(4)in subsection
			 (c)—
					(A)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively;
					(B)by striking
			 paragraph (1) and inserting the following:
						
							(1)Expedited
				process
								(A)In
				generalThe Administrator shall develop a simplified application
				process for all applicants under this section to expedite the provision of
				funds.
								(B)RequirementsIn
				developing the expedited process under subparagraph (A), the
				Administrator—
									(i)shall take into
				consideration the special circumstances affecting small fleet owners;
				and
									(ii)to avoid
				duplicative procedures, may require applicants to include in an application
				under this section the results of a competitive bidding process for equipment
				and installation.
									(2)Eligibility
								(A)GrantsTo
				be eligible to receive a grant under this section, an eligible entity shall
				submit to the Administrator an application at such time, in such manner, and
				containing such information as the Administrator may require.
								(B)Rebates and
				low-cost loansTo be eligible
				to receive a rebate or a low-cost loan under this section, an eligible entity
				shall submit an application in accordance with such guidance as the
				Administrator may establish—
									(i)to the Administrator; or
									(ii)to an entity that
				has entered into a contract under subsection
				(e).
									; 
					(C)in paragraph (3)(G) (as redesignated by
			 subparagraph (A)), by inserting in the case of an application relating
			 to nonroad engines or vehicles, before a description of the
			 diesel; and
					(D)in paragraph (4)
			 (as redesignated by subparagraph (A))—
						(i)in
			 the matter preceding subparagraph (A)—
							(I)by inserting
			 , rebate, after grant; and
							(II)by inserting
			 highest after shall give;
							(ii)in
			 subparagraph (C)(iii)—
							(I)by striking
			 a diesel fleets and inserting diesel fleets;
			 and
							(II)by inserting
			 construction sites, schools, after
			 terminals,;
							(iii)in
			 subparagraph (E), by adding and at the end;
						(iv)in
			 subparagraph (F), by striking ; and and inserting a period;
			 and
						(v)by
			 striking subparagraph (G);
						(5)in subsection
			 (d)—
					(A)in paragraph (1),
			 in the matter preceding subparagraph (A), by inserting , rebate,
			 after grant; and
					(B)in paragraph
			 (2)(A)—
						(i)by striking
			 grant or loan provided and inserting grant, rebate, or
			 loan provided, or contract entered into,; and
						(ii)by
			 striking Federal, State or local law and inserting any
			 Federal law, except that this subparagraph shall not apply to a mandate in a
			 State implementation plan approved by the Administrator under the Clean Air
			 Act; and
						(6)by adding at the
			 end the following:
					
						(e)Contract
				programs
							(1)AuthorityIn addition to the use of contracting
				authority otherwise available to the Administrator, the Administrator may enter
				into contracts with eligible contractors described in paragraph (2) for the
				administration of programs for providing rebates or loans, subject to the
				requirements of this subtitle.
							(2)Eligible
				contractorsThe Administrator may enter into a contract under
				this subsection with a for-profit or nonprofit entity that has the
				capacity—
								(A)to sell diesel
				vehicles or equipment to, or to arrange financing for, individuals or entities
				that own a diesel vehicle or fleet; or
								(B)to upgrade diesel
				vehicles or equipment with verified or Environmental Protection
				Agency-certified engines or technologies, or to arrange financing for such
				upgrades.
								(f)Public
				notificationNot later than 60 days after the date of the award
				of a grant, rebate, or loan, the Administrator shall publish on the website of
				the Environmental Protection Agency—
							(1)for rebates and
				loans provided to the owner of a diesel vehicle or fleet, the total number and
				dollar amount of rebates or loans provided, as well as a breakdown of the
				technologies funded through the rebates or loans; and
							(2)for other rebates
				and loans, and for grants, a description of each application for which the
				grant, rebate, or loan is
				provided.
							.
				(c)State grant,
			 rebate, and loan programsSection 793 of the Energy Policy Act of
			 2005 (42 U.S.C. 16133) is amended—
				(1)in the section
			 heading, by inserting ,
			 rebate, after grant;
				(2)in subsection (a),
			 by inserting , rebate, after grant;
				(3)in subsection (b)(1), by inserting ,
			 rebate, after grant;
				(4)by amending subsection (c)(2) to read as
			 follows:
					
						(2)Allocation
							(A)In
				generalExcept as provided in
				subparagraphs (B) and (C), using not more than 20 percent of the funds made
				available to carry out this subtitle for a fiscal year, the Administrator shall
				provide to each State qualified for an allocation for the fiscal year an
				allocation equal to 1/53 of the funds made available for
				that fiscal year for distribution to States under this paragraph.
							(B)Certain
				territories
								(i)In
				generalExcept as provided in
				clause (ii), Guam, the United States Virgin Islands, American Samoa, and the
				Commonwealth of the Northern Mariana Islands shall collectively receive an
				allocation equal to 1/53 of the funds made available for
				that fiscal year for distribution to States under this subsection, divided
				equally among those 4 States.
								(ii)ExceptionIf
				any State described in clause (i) does not qualify for an allocation under this
				paragraph, the share of funds otherwise allocated for that State under clause
				(i) shall be reallocated pursuant to subparagraph (C).
								(C)ReallocationIf any State does not qualify for an
				allocation under this paragraph, the share of funds otherwise allocated for
				that State under this paragraph shall be reallocated to each remaining
				qualified State in an amount equal to the product obtained by
				multiplying—
								(i)the proportion
				that the population of the State bears to the population of all States
				described in paragraph (1); by
								(ii)the amount
				otherwise allocatable to the nonqualifying State under this
				paragraph.
								;
				(5)in subsection
			 (d)—
					(A)in paragraph (1),
			 by inserting , rebate, after grant;
					(B)in paragraph (2),
			 by inserting , rebates, after grants;
					(C)in paragraph (3),
			 in the matter preceding subparagraph (A), by striking grant or loan
			 provided under this section may be used and inserting grant,
			 rebate, or loan provided under this section shall be used; and
					(D)by adding at the
			 end the following:
						
							(4)PriorityIn
				providing grants, rebates, and loans under this section, a State shall use the
				priorities in section 792(c)(4).
							(5)Public
				notificationNot later than 60 days after the date of the award
				of a grant, rebate, or loan by a State, the State shall publish on the Web site
				of the State—
								(A)for rebates,
				grants, and loans provided to the owner of a diesel vehicle or fleet, the total
				number and dollar amount of rebates, grants, or loans provided, as well as a
				breakdown of the technologies funded through the rebates, grants, or loans;
				and
								(B)for other rebates,
				grants, and loans, a description of each application for which the grant,
				rebate, or loan is
				provided.
								.
					(d)Evaluation and
			 reportSection 794(b) of the Energy Policy Act of 2005 (42 U.S.C.
			 16134(b)) is amended in each of paragraphs (2) through (5) by inserting
			 , rebate, after grant each place it
			 appears.
			(e)Authorization of
			 appropriationsSection 797 of the Energy Policy Act of 2005 (42
			 U.S.C. 16137) is amended to read as follows:
				
					797.Authorization
				of appropriations
						(a)In
				generalThere is authorized to be appropriated to carry out this
				subtitle $200,000,000 for each of fiscal years 2012 through 2016, to remain
				available until expended.
						(b)Management and
				oversightThe Administrator may use not more than 1 percent of
				the amounts made available under subsection (a) for each fiscal year for
				management and oversight
				purposes.
						.
			
